In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-21-00067-CR



     JOHN CHARLES DENELSBECK, III, Appellant

                           V.

           THE STATE OF TEXAS, Appellee




         On Appeal from the 8th District Court
                Delta County, Texas
                Trial Court No. 7735




      Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

       Our review of the clerk’s record and the court reporter’s record in this matter indicates

that such records contain unredacted “sensitive data” as that phrase is defined in Rule 9.10 of the

Texas Rules of Appellate Procedure. See TEX. R. APP. P. 9.10(a). Sensitive data includes “a

birth date, a home address, and the name of any person who was a minor at the time the offense

was committed.” TEX. R. APP. P. 9.10(a)(3). The clerk’s and reporter’s record include the

names of persons who were minors at the time the offense was committed. Rule 9.10(b) states,

“Unless a court orders otherwise, an electronic or paper filing with the court, including the

contents of any appendices, must not contain sensitive data.” TEX. R. APP. P. 9.10(b).

       Rule 9.10(f) provides, “A court may also order that a document be filed under seal in

paper form or electronic form, without redaction.” TEX. R. APP. P. 9.10(f). Therefore, because

the clerk’s and reporter’s record contain unredacted sensitive data, we order the clerk of this

Court, or her appointee, in accordance with Rule 9.10(f), to seal the electronically filed clerk’s

record and reporter’s record in this case. See TEX. R. APP. P. 9.10(f).

               IT IS SO ORDERED.

                                                             BY THE COURT

Date: January 10, 2022




                                                 2